CRAWFORD, Judge
(concurring in part and in the result):
I concur in Part I and concur in the result in Part II of the majority opinion. Both the Military and Federal Rules of Evidence that were in existence at the time of a trial apply retroactively regardless whether the ruling is for the Government or for the defendant. See, e.g., United States v. Siroky, 44 MJ 394 (1996); see also Tome v. United States, 513 U.S. 150, 115 S.Ct. 696, 130 L.Ed.2d 574 (1995); Williamson v. United States, 512 U.S. 594, 114 S.Ct. 2431, 129 L.Ed.2d 476 (1994).
The same rule applies to the procedural rules concerning in limine motions. See, e.g., Luce v. United States, 469 U.S. 38, 105 S.Ct. 460, 83 L.Ed.2d 443 (1984); United States v. Gee, 39 MJ 311 (CMA 1994).